 WESTBROOK MANUFACTURINGCOMPANY127newspaper headlines and reports purportedly substantiating the his-tory of racketeering and violence referred to in the letter of February20.The Petitioner replied with a renewal of its challenge to debate.There is no claim that the newspaper headlines and articles wereforged or that the letters were factually false.The claim is that by.reviving the record of violence and. murder not associated with thepresent administration of the Petitioner, the Employer falsely stimu-lated a fear of violence among the employees and instilled a threatof physical harm which prevented the free choice of a bargainingagent.We do not agree. As in theMerckcase,2 the statements com-plained of are obvious propaganda, clearly recognizable as such byemployees free and competent to evaluate it. In theGummed Prod-ucts 3andComfort Slipper 4cases the Board reiterated the principlethat campaign propaganda which includes exaggerations, inaccura-cies, partial truths, name-calling, and falsehoods, while not condoned,may be excused provided it is not so misleading as to prevent theexercise of a free choice by employees in the election of their bargain-.ing representative.We accordingly adopt the Regional Director's recommendationsand, overrule the objections.As the Petitioner did not receive. amajority of the votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was not castfor Production and Miscellaneous Workers Union of Chicago andVicinity, Local 705, and that this labor organization is not the exclu-sive representative of the employees in the unit found appropriate.]a Merck&Company,Inc., 104NLRB 891.a TheGummed Products Company,112 NLRB 1092.Comfort8pperCorporation,112 NLRB 183.Westbrook Manufacturing CompanyandUnited Brotherhood ofCarpenters and Joiners of America,AFL-CIO,Petitioner.CaseNo.15 RC-1640. June 12, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly,filed under Section 9 (c)- of the NationaleLabor RelationsAct, a `hearing wag,held. before Loren P. Jones,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3; (.b) of the National Labor.RelationsAct, the Boardhas delegated its powers in connection withthiscase to a three-member panel[Chairman Leedom and MembersMurdock and Rodgers].118 NLRB No. 18.' 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer isa Mississippicorporation with its onlyplant lo-cated in Jackson, Mississippi.During the past 12-month period, thesales of theEmployer exceeded $500,000.During the same period,the Employer shipped directly out of the State merchandise valuedin excessof $50,000, and received from outside the State merchandisevalued in excess of $100,000.We find the Employer is engaged incommerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction.2.The labor organization involved claims to represent the em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture and sale of custom-made fixtures for commercial establishments at its plant in Jackson,Mississippi.The Petitioner seeks a unitof allproduction and main-tenance employees, including the truckdrivers.Evidence was, takenas to whether the following individuals should be included in theunit.There is an employee referredto inthe recordas a female clericalwho works under the supervision of the factory superintendent in afactory office adjacent to both the main office and the productionarea.She classifies the orders that come in from the fieldsalesmenfor certain pieces of equipment,makes atabulation of the equipment,and forwards the information to the detail men. She worksthe samehours as the detail men which is approximately 5 hours less than theproduction employees.She receives the same 'benefits as the pro-duction employees, punches a time clock; and is hourly paid..Wefind on the evidence in the record that she is a plant clerical and in-clude her in the unit.'There are five detail men who work in a factory office under thesupervision of the factory superintendent. It is their function tobreak down the sales orders into component parts and to preparematerial lists, job tickets, and cuttinginstructions.To facilitate andexplain these job tickets, they sometimes prepare freehand drawingsof a rough nature toillustrate the requirementsof the job ticket.They consult daily with the craftsmen to explain any ticketor cuttinginstruction that is not immediatelyclear.They have no supervisoryauthority, are hourly paid, punch a time clock, and receive the sameemployee benefits as other employees.Their pay is comparable tothe average craftsman.They are not required to have technical,training or special schooling of any kind.We find, contrary to the3The Employer,although urging her inclusion at the hearing, states in its brief that sheshould be excludedas an office clerical.We do not find that the record supports this con-clusion.The Union took no position. WESTBROOK MANUFACTURING COMPANY129Petitioner's contentions, that the detail men are not technical em-ployees and shall include them in the unit.The factory maintenance man works immediately under the factorysuperintendent and does all factory maintenance as well as mainte-nance of the clubhouse.He has a helper to whom he issues directionsbut has no authority to discipline, hire, or discharge.We disagreewith the Petitioner's contention that the factory maintenance man isa supervisor.We find that the relationship between him and his helperis that of a craftsman to a less skilled employee.We include thefactory maintenance man in the unit.The outside serviceman is under the supervision of the foreman ofthe shipping and supply department.The major part of his dutiesis the servicing of the Employer's equipment and helping to make in-stallations.However, when not occupied with these duties, he works inthe stockroom.The parties took no position on the unit placementof this employee.We find that he has interests in common with theother employees in this department and include him in the unit.The Employer has two salesmen-a city salesman and an outsidesalesman.Both are under the supervision of the foreman of the ship-ping and supply department, and work part of their time in the stock-room of that department. The city salesman works regularly 2 daysa week in the stockroom.His travel is limited to within the city, heuses a company car, and, in addition to selling, makes up and deliverssmall replacement orders.One of the owners of the Employer testi-fied that he "presumed" the city salesman was hourly paid; however,the Employer's brief states that he is salaried, as is the outside sales-man. The outside salesman spends less time working in the stockroomthan does the city salesman; he uses his own car and is paid mileageand reimbursed for actual expenses.Otherwise, his duties are similarexcept that his sales activity is outside the city in northern Mississippi.As these salesmen are tinder the supervision of the foreman of theshipping department, and spend a portion of their time each weekworking in the department with the other employees, we find that theyhave a sufficient community of interest with the employees of this de-partment to warrant their inclusion in the unit.We find that the following employees constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section9 (b) of the Act:All production and maintenance employees of the Employer's plantlocated at Jackson, Mississippi, including the factory maintenanceman, the detail men, the outside serviceman, the city salesman and theoutside salesman, and the plant clerical, but excluding the office clerical,employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]450553-58-vol. 118-10